DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 objected to because of the following informalities:  Claim 16, line 13 recites “face modiolus” which should read “face the modiolus”.  Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-22, 24, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Capcelea et al (US 2011/0126410 A1, hereinafter “Capcelea”).
Regarding claim 19, Capcelea discloses cochlear lead electrode array blank (referred to as an intermediate electrode assembly), comprising: a flexible body formed 
Regarding claim 20, Capcelea discloses the flexible body does not include a window that extends from the outer surface to a contact (see figure 5A; par 0076).
Regarding claim 21, Capcelea discloses the longitudinally spaced electrically conductive contacts are identical (see figure 5A; par 0076).
Regarding claim 22, Capcelea discloses the longitudinally spaced electrically conductive contacts are not identical (pars 0121, 0131).
Regarding claim 24, Capcelea discloses at least one of the electrically conductive contacts includes a flat portion with lateral ends and side portions associated with the lateral ends of the flat portion (par 0121, 0131; see figure 12B).
Regarding claim 25, Capcelea discloses each of the electrically conductive contacts includes a flat portion with lateral ends and side portions associated with the lateral ends of the flat portion (pars 0121, 0131).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Capcelea in view of Parker et al (US 2009/0306745 A1, hereinafter “Parker”).
Regarding claim 1, Capcelea discloses a method of forming an electrode array from an electrode array blank (intermediate electrode assembly; pars 0075, 0077, 0079; fig 4), the electrode array blank including a flexible body, defining an exterior surface, a longitudinal axis and a perimeter that extends around the longitudinal axis in planes perpendicular to the longitudinal axis (pars 0075-0079), and a plurality of longitudinally spaced electrically conductive contacts that are below the exterior surface of the flexible body (par 0075), the method comprising the steps of: forming a first window in the flexible body that extends through the exterior of the flexible body to a first one of the 
Capcelea, however, does not explicitly disclose that the second window in the flexible body is perimetrically offset from the first window perimetric center when the flexible body is straight and not twisted around the longitudinal axis.  Parker is analogous art in regard to electrode construction and method of manufacture for cochlear implants. Parker discloses it was known in the art to provide multiple electrodes on an elongated body such that a first and a second electrode include different and offset perimetric centers when the elongated member is in a straight configuration (see figure 2; pars 0037-0039), where two electrode groups 220 are shown and at least one electrode from each group 220 is considered to be parametrically offset from one another.  Applied to the invention of Capcelea, the features of Parker would provide the second window in the flexible body that is perimetrically offset from the first window perimetric center when the flexible body is straight and not twisted around the longitudinal axis as known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Parker in the invention of Capcelea, since such a modification would provide the predictable results of an improved electrode 
Regarding claim 2, Capcelea further discloses forming a third window in the flexible body that extends through the exterior of the flexible body to a third one of the electrically conductive contacts, the third window defining a third window perimetric center (0076-0078, where Capcelea discloses multiple electrodes to be exposed and Examiner interprets each electrode to have a perimetric center corresponding to each window).
Capcelea, however, does not explicitly disclose that the third window  is perimetrically offset from the first and second window perimetric centers when the flexible body is straight and not twisted around the longitudinal axis.  Parker is analogous art in regard to electrode construction and method of manufacture for cochlear implants. Parker discloses it was known in the art to provide multiple electrodes on an elongated body such that a first and a second electrode include different and offset perimetric centers when the elongated member is in a straight configuration (see figure 2; pars 0037-0039).  In that cited portion of Parker, Parker discloses that figure 2 is a portion of the electrode array which repeats (therefore, there are additional segments of 210 and 220 as shown in figure 2; par 0037).  An additional electrode group 220 would read on the third electrode in this instance.  At least one electrode of the group 220 would be perimetrically offset from at least one electrode of each first and second electrodes 220 (as shown in figure 2; par 0037-0039), since each electrode group 220 includes four electrodes which are radially-spaced around the circumference of the lead 200.  Applied to the invention of Capcelea, the features of 
Regarding claim 3, Capcelea further discloses forming a third window in the flexible body that extends through the exterior of the flexible body to a third one of the electrically conductive contacts, the third window defining a third window perimetric center (0076-0078, where Capcelea discloses multiple electrodes to be exposed and Examiner interprets each electrode to have a perimetric center corresponding to each window).
Capcelea, however, does not explicitly disclose that the third window  is perimetrically aligned with the first window and perimetrically offset from the second window perimetric center when the flexible body is straight and not twisted around the longitudinal axis.  Parker is analogous art in regard to electrode construction and method of manufacture for cochlear implants. Parker discloses it was known in the art to provide multiple electrodes on an elongated body such that a first and a second electrode include different and offset perimetric centers when the elongated member is in a straight configuration (see figure 2; pars 0037-0039).  In that cited portion of Parker, Parker discloses that figure 2 is a portion of the electrode array which repeats 
Regarding claim 4, Capcelea discloses the steps of forming the first window and forming the second window comprise removing material from the flexible body at longitudinally spaced locations on the flexible body (par 0078, figure 5B).
Regarding claim 5, Capcelea discloses the step of forming the first and second windows comprises removing material from the flexible body (par 0078, figure 5B).
Regarding claim 7, Capcelea in view of Parker discloses a plurality of conductive contacts (see rejection of claim 1 above).  Capcelea does not explicitly disclose that the conductive contacts have the same shape.  Parker further discloses that the conductive 
Regarding claim 8, Capcelea in view of Parker discloses a plurality of conductive contacts (see rejection of claim 1 above).  Capcelea does not explicitly disclose that the conductive contacts have different shapes.  Parker further discloses that the conductive contacts can have different shapes (par 0051).  Applied to the invention of Capcelea in view of Parker, the further features of Parker would provide conductive contacts that have different shapes as known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the further features of Parker in the invention of Capcelea, since such a modification would provide the predictable results of designated electrode shapes which customize the intensity of electrical stimulation based on the requirements of the area to be stimulated, thereby providing more effective stimulation.
Regarding claim 10, Capcelea in view of Parker discloses a plurality of conductive contacts (see rejection of claim 1 above), including a basal portion with a plurality of the electrically conductive contacts and an apical portion with a plurality of the electrically conductive contacts when implanted in the cochlea (see Capcelea par 
Regarding claim 11, Capcelea in view of Parker discloses a plurality of conductive contacts (see rejection of claim 1 above), including including a basal portion with a plurality of the electrically conductive contacts and an apical portion with a plurality of the electrically conductive contacts when implanted in the cochlea (see .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Capcelea in view of Parker, further in view of Corbett et al (US 5,630,839A, hereinafter “Corbett”).
Regarding claim 6, Capcelea in view of Parker discloses the claimed invention, including the step of forming the first and second windows comprises removing material from the flexible body (Capcelea; par 0078, figure 5B).  Capcelea in view of Parker, however, does not explicitly disclose removing material from the flexible body comprises laser ablating material from the flexible body. Corbett is analogous art with regard to .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Capcelea in view of Parker, further in view of Jolly et al (US 2015/0148736, hereinafter “Jolly”).
Regarding claim 9, Capcelea in view of Parker discloses the claimed invention.  Capcelea in view of Parker, however, does not explicitly disclose that the flexible body defines a basal portion having a basal portion stiffness and an apical portion having an apical portion stiffness that is less than the basal portion stiffness.  Jolly is analogous art in regard to cochlear electrode implant construction. Jolly discloses a flexible body that defines a basal portion having a basal portion stiffness and an apical portion having an apical portion stiffness that is less than the basal portion stiffness (par 0026).  Applied to the invention of Capcelea in view of Parker, the features of Jolly would provide a flexible body that defines a basal portion having a basal portion stiffness and an apical portion having an apical portion stiffness that is less than the basal portion stiffness as known in .
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Capcelea.
Regarding claim 16, Parker discloses insertion of an electrode array into a cochlea having a modiolus (figure 1; pars 0031, 0038), the electrode array including a flexible body, defining an exterior surface, a longitudinal axis and a perimeter that extends around the longitudinal axis in planes perpendicular to the longitudinal axis (par 0037; figures 1-2), a plurality of longitudinally spaced electrically conductive contacts (figure 2, par 0037-0039), where each electrode (see figure 2, element 220; par 0037-0040) defines a respective electrode perimetric center, such that some of the perimetric centers are perimetrically offset from the perimetric centers of other electrodes on the lead (shown in figure 2, where electrodes of each 220 include electrodes that are perimetrically offset from one another) when the flexible body is straight (shown in figure 2); and allowing at least a portion of the electrode array to twist a predetermined amount around the longitudinal axis during the insertion (as shown in figure 1; pars 0008, 0031, 0034, 0051) such that the perimetric centers of the electrodes face the modiolus when the electrode array is fully inserted into the cochlea (pars 0038, 0051).  Parker, however, does not explicitly disclose that the conductive contacts that are below the 
Regarding claim 17, Parker discloses the electrode array includes a apical portion and a basal portion (par 0034); the window perimetric centers of the window in the apical portion are perimetrically offset from one another (par 0034, 0037-0040; see figure 2, where two electrode groups 220 are shown and at least one electrode from each group 220 is considered to be parametrically offset from one another, at least one group 220 for the basal portion and at least one group 220 for the apical portion as implanted shown in figure 1).
Regarding claim 18, Parker discloses the window perimetric centers of the window in the basal portion are not perimetrically offset from one another (figure 2; pars 0037-0039). A first electrode group 220 would and a second electrode group 220 are shown in figure 2.  At least one electrode of the group 220 would be perimetrically aligned with another electrode of a separate group 220 (see figure 2).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Capcelea in view of Jolly et al (US 2015/0148736, hereinafter “Jolly”).
Regarding claim 23, Capcelea discloses the claimed invention, but does not explicitly disclose that the flexible body defines a basal portion having a basal portion stiffness and an apical portion having an apical portion stiffness that is less than the basal portion stiffness.  Jolly is analogous art in regard to cochlear electrode implant construction. Jolly discloses a flexible body that defines a basal portion having a basal .
Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181. The examiner can normally be reached Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lindsey G Wehrheim
Primary Examiner
Art Unit 3799



/LINDSEY G WEHRHEIM/Primary Examiner, Art Unit 3799